--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

12% CONVERTIBLE NOTE

MATURITY DATE OF AUGUST 26, 2015

$150,000 AUGUST 26, 2014 *THE “ISSUANCE DATE”

FOR VALUE RECEIVED, Liberty Star Uranium & Metals Corp., a Nevada Corporation
(the “Company”) doing business in Tucson, AZ hereby promises to pay to the order
of JSJ Investments Inc., an accredited investor and Texas Corporation, or its
assigns (the “Holder”) the principal amount of One Hundred and Fifty Thousand
Dollars ($150,000), on demand of the Holder at any time on or after August 26,
2015 (the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of Twelve Percent (12%) per annum (the “Interest Rate”) from
the date hereof (the “Issuance Date”) until the same becomes due and payable,
whether at maturity or upon acceleration or by prepayment or otherwise;
provided, that any amount of principal or interest on this Note which is not
paid when due shall bear interest at such rate on the unpaid principal balance
hereof plus Default Interest from the due date thereof until the same is paid in
full. Interest shall commence accruing on the Issuance Date, shall be computed
on the basis of a 365-day year and the actual number of days elapsed and shall
accrue daily and, after the Maturity Date, compound quarterly.

1.

Pre-Payments of Principal and Interest.


  a.

Pre-Payment of Principal. Until the One Hundred and Twentieth Day (120) the
Company may prepay the principal at a cash redemption premium of 140% without
the Holder’s consent; from the 120th day to the One Hundred and Fiftieth Day
(150), the Company may pay the principal at a cash redemption premium of 150%
without the Holder’s consent. After the 150th day, up to and upon the Maturity
Date, this note has a cash redemption premium of 150% of the principal amount
only upon approval and acceptance by JSJ Investments Inc. This last provision
only may be exercised if the consent of the Holder is obtained.

1

--------------------------------------------------------------------------------


  b.

Default Interest. Any amount of principal on this Note which is not paid when
due shall bear Twelve Percent (12%) interest per annum from the date thereof
until the same is paid (“Default Interest”) and the Holder, at the Holder’s sole
discretion, may include any accrued but unpaid Default Interest in the
Conversion Amount.

        c.

General Payment Provisions. This Note shall be paid in lawful money of the
United States of America by check to such account as the Holder may from time to
time designate by written notice to the Company in accordance with the
provisions of this Note. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day (as defined below), the
same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any interest payment date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of interest due on
such date. For purposes of this Note, “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of Texas
are authorized or required by law or executive order to remain closed.


2.

Conversion of Note. At any time prior to the Maturity Date, or after the
Maturity Date, the Conversion Amount of this Note shall be convertible into
shares of the Company’s common stock, share (the “Common Stock”), on the terms
and conditions set forth in this Paragraph 2.


  a.

Certain Defined Terms. For purposes of this Note, the following terms shall have
the following meanings:


i.

“Conversion Amount” means the sum of (A) the outstanding principal amount of
this Note to be converted with respect to which this determination is being
made, (B) outstanding Interest; and (C) outstanding Default Interest, if any, on
unpaid interest and principal, if so included at the Holder’s sole discretion.

   

 

ii.

“Conversion Price” means a 45% discount to the average of the daily VWAP prices
for the previous Ten (10) trading days before the date of conversion.

   

 

iii.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

   

 

iv.

“Shares” means the Shares of common stock of the Company into which any
outstanding balance on this Note may be converted upon submission of a
Conversion Notice.


  b.

Holder’s Conversion Rights. Commencing 181 days after the issuance and full
payment of this Note, the Holder shall be entitled to convert the Conversion
Amount into fully paid Shares in accordance with the stated Conversion Price.


--------------------------------------------------------------------------------

Exhibit 1

             Unless otherwise agreed in writing by both parties, at no time will
the Lender convert any amount of the note into common stock that would result in
the Lender owning more than 4.99% of the common stock outstanding.

  c.

Fractional Shares. The Company shall not issue any fraction of a share of Common
Stock upon any conversion; if such issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share.

        d.

Conversion Amount. The Conversion Amount shall be converted pursuant to Rule
144(b)(1)(ii) and Rule 144(d)(l)(ii) as promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, into Shares at
the Conversion Price.

        e.

Mechanics of Conversion. The conversion of this Note shall be conducted in the
following manner:


  i.

Holder's Conversion Requirements. To convert this Note into shares of Common
Stock on any date 181 days or more after the Note issuance, set forth in the
Conversion Notice by the Holder (the "Conversion Date"), the Holder hereof shall
transmit by email, facsimile or otherwise deliver, for receipt on or prior to
11:59 p.m., Eastern Time on such date or on the next business day (the
"Conversion Date"), a copy of a fully executed notice of conversion in the form
attached hereto as Exhibit 1 to the Company.

        ii.

Company's Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than two
(2) Business Days after receipt of such Conversion Notice, send, via email,
facsimile or overnight courier, a confirmation of receipt of such Conversion
Notice to such Holder indicating that the Company will process such Conversion
Notice in accordance with the terms herein. Within three (3) Business Days after
the date of the Conversion Confirmation, the Company shall have issued and
electronically transferred the shares to the Broker indicated in the Conversion
Notice; should the Company be unable to transfer the shares electronically, it
shall, within two (2) Business Days after the date of the Conversion
Confirmation, have surrendered to FedEx for delivery the next day to the address
as specified in the Conversion Notice, a certificate, registered in the name of
the Holder, for the number of shares of Common Stock to which the Holder shall
be entitled.

        iii.

Record Holder. The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.

3

--------------------------------------------------------------------------------


  iv.

Timely Response by Company. Upon receipt by Company of a Conversion Notice,
Company shall respond in a timely manner to Holder by provision within two
business days of the Shares requested in the Conversion Notice.

        v.

Penalty for Delinquent Response. If Company fails to deliver for whatever reason
(including any neglect or failure by, e.g., the Company, its counsel or the
transfer agent) to Holder the Shares as requested in a Conversion Notice and
within three business days of the receipt thereof, there shall accrue a penalty
of Additional Shares due to Holder equal to 5% of the number stated in the
Conversion Notice beginning on the Fourth business day after the date of the
Notice. The Additional Shares shall be issued and the amount of the Note retired
will not be reduced beyond that stated in the Conversion Notice. Each additional
5 business days beyond the Fourth business day after the date of this Notice
shall accrue an additional 5% penalty for delinquency, without any corresponding
reduction in the amount due under the Note, for so long as Company fails to
provide the Shares so demanded, to a maximum of 25% in penalties.

        vi.

Conversion Right Unconditional. If the Holder shall provide a Notice of
Conversion as provided herein, after 180 days from issuance, the Company's
obligations to deliver Common Stock shall be absolute and unconditional,
irrespective of any claim of setoff, counterclaim, recoupment, or alleged breach
by the Holder of any obligation to the Company.

        vii.

Transfer Agent Fees and Legal Fees. The issuance of the certificates shall be
without charge or expense to the Holder. The Company shall pay any and all
Transfer Agent fees and legal fees required for processing of any Notice of
Conversion, including but not limited to the cost of obtaining a legal opinion
with regard to the conversion.


3.

Other Rights of Holders: Reorganization, Reclassification, Consolidation, Merger
or Sale. Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company's assets to another
Person or other transaction which is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock is referred to herein as "Organic Change." Prior to the
consummation of any (i) Organic Change or (ii) other Organic Change following
which the Company is not a surviving entity, the Company will secure from the
Person purchasing such assets or the successor resulting from such Organic
Change (in each case, the "Acquiring Entity") a written agreement (in form and
substance reasonably satisfactory to the Holder) to deliver to Holder in
exchange for this Note, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Note, and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Holders of a majority of the Conversion
Amount of the Notes then outstanding) to ensure that each of the Holders will
thereafter have the right to acquire and receive in lieu of or in addition to
(as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the conversion of such Holder's Note, such shares
of stock, securities or assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares of Common
Stock which would have been acquirable and receivable upon the conversion of
such Holder's Note as of the date of such Organic Change (without taking into
account any limitations or restrictions on the convertibility of the Note). All
provisions of this Note must be included to the satisfaction of Holder in any
new Note created pursuant to this section.

4

--------------------------------------------------------------------------------


4.

Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holders the following.


  a.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and has all requisite corporate power and authority to carry
on its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.

        b.

Authorization. All corporate action has been taken on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement. The Company has taken all corporate
action required to make all of the obligations of the Company reflected in the
provisions of this Agreement, valid and enforceable obligations. The shares of
capital stock issuable upon conversion of the Notes have been authorized or will
be authorized prior to the issuance of such shares.


5.

Fiduciary Obligations. The Company hereby represents that it intends to use the
proceeds of the Notes primarily for the operations of its business and not for
any personal, family, or household purpose. The Company hereby represents that
its board of directors, in the exercise of its fiduciary duty, has approved the
execution of this Agreement based upon a reasonable belief that the loan
provided for herein is appropriate for the Company after reasonable inquiry
concerning its financial objectives and financial situation.

  6.

Reservation of Shares. The Company shall at all times, so long as any principal
amount of the Note is outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Note, such number of shares of Common Stock as shall at all
times be sufficient to effect the conversion of all of the principal amount of
the Note then outstanding. The initial number of shares of Common Stock reserved
for conversions of the Notes and each increase in the number of shares so
reserved shall be allocated pro rata among the Holders of the Notes based on the
principal and interest amount of the Notes held by each Holder at the time of
issuance of the Notes or increase in the number of reserved shares, as the case
may be. In the event a Holder shall sell or otherwise transfer any of such
Holder's Note, each transferee shall be allocated a pro rata portion of the
number of reserved shares of Common Stock reserved for such transferor. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Note shall be allocated to the remaining Holders, pro rata based on the
principal amount of the Note then held by such Holders.

5

--------------------------------------------------------------------------------


7. Voting Rights. Holders of this Note shall have no voting rights, except as
required by law.  

8.

Reissuance of Note. In the event of a conversion or redemption pursuant to this
Note of less than all of the Conversion Amount represented by this Note, the
Company shall promptly cause to be issued and delivered to the Holder , upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.

  9. Default and Remedies.

a.           Event of Default. An "Event of Default" is: (i) default for ten
(10) days in payment of interest or Default Interest on this Note; (ii) default
in payment of the principal amount of this Note when due; (iii) failure by the
Company for thirty (30) days after notice to it to comply with any other
material provision of this Note; (iv) breach of any covenants, warranties, or
representations by the Company herein; (v) cessation of operations by the
Company or a material subsidiary; (vi) if the Company pursuant to or within the
meaning of any Bankruptcy Law; (A) commences a voluntary case; (B) consents to
the entry of an order for relief against it in an involuntary case; (C) consents
to the appointment of a Custodian of it or for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing that it is generally unable to pay its debts as the same
become due; or (vi) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (I) is for relief against the Company in an
involuntary case; (2) appoints a Custodian of the Company or for all or
substantially all of its property; or (3) orders the liquidation of the Company
or any subsidiary, and the order or decree remains unstayed and in effect for
thirty (30) days. The Term "Bankruptcy Law" means Title 11, U.S. Code, or any
similar Federal or State Law for the relief of debtors. The term "Custodian"
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.

b.           Remedies. If an Event of Default occurs and is continuing, the
Holder of this Note may declare all of this Note, including any interest and
Default Interest and other amounts due, to be due and payable immediately.

10.

Vote to Change the Terms of this Note. This Note and any provision hereof may
only be amended by an instrument in writing signed by the Company and holders of
a majority of the aggregate Conversion Amount of the Notes then outstanding.

    11.

Lost or Stolen Note. Upon receipt by the Company of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Note, and, in the
case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in a form reasonably acceptable to the Company and, in the
case of mutilation, upon surrender and cancellation of the Notes, the Company
shall execute and deliver a new Note of like tenor and date and in substantially
the same form as this Note; provided, however, the Company shall not be
obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount into Shares.

6

--------------------------------------------------------------------------------


12.

Payment of Collection , Enforcement and Other Costs. If after and Event of
Default: (i) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding; or (ii) an
attorney is retained to represent the Holder of this Note in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors ' rights
and involving a claim under this Note, then the Company shall pay to the Holder
all reasonable attorneys ' fees, costs and expenses incurred in connection
therewith, in addition to all other amounts due hereunder.

 

 

13.

Accredited Investor. Holder represents that it is an "accredited investor" as
that term is defined under United States securities laws .

 

 

14.

Cancellation . After all principal and accrued interest at any time owed on this
Note has been paid in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.

 

 

15.

Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery , acceptance, performance , default or enforcement of this Note.

 

 

16.

Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws of the State of Texas,
without giving effect to provisions thereof regarding conflict of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in Texas for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein , and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding , any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending by certified mail or overnight courier a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT ORANY TRANSACTION CONTEMPLATED HEREBY.

 

 

17.

Remedies , Characterizations, Other Obligations, Breaches and Injunctive Relief
. The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit a Holder's right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to each Holder of Notes that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein , be subject to any other obligation of the Company (or the performance
thereof).

7

--------------------------------------------------------------------------------


18.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects herein. None of
the terms of this Agreement can be waived or modified , except by an express
agreement signed by the Parties.

 

 

19.

Representations and Warranties . The Company expressly acknowledges that the
Holder, including but not limited to its officer, directors , employees ,
agents, and affiliates, have not made any representation or warranty to it
outside the terms of this Agreement. The Company further acknowledges that there
have been no representations or warranties about future financing or subsequent
transactions between the parties.

 

 

20.

Notices. All notices and other communications given or made to the Company
pursuant hereto shall be in writing (including facsimile or similar electronic
transmissions ) and shall be deemed effectively given: (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile , as deemed received by
the close of business on the date sent, (iii) five (5) days after having been
sent by registered or certified mail , return receipt requested , postage
prepaid or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery . All communications shall be sent either
by email, or fax, or to the address specified on the signature page. The
physical address, email address, and phone number provided on the signature page
shall be considered valid pursuant to the above stipulations; should the
Company' s contact information change from that listed on the signature page, it
is incumbent on the Company to inform the Holder.

 

 

21.

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the rest of the Agreement shall be enforceable in accordance with
its terms.

 

 

22.

Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury , the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law. The Company covenants (to the
extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal or interest on this Note .

 

 

Failure or Indulgence Not Waiver. No failure or delay on the part of this Note
in the exercise of any power , right or privilege hereunder shall operate as a
waiver thereof , nor shall any single or partial exercise of any such power ,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege .

 

 

24.

Short Sales. For so long as any amounts remain unpaid under this Note, the
Holder shall not sell any Shares of the Company short or take any action
designed or that could reasonably be expected to cause or result in
stabilization or manipulation of the price of any of the Company's Shares or
otherwise affect the market price of the Company's Shares.

8

--------------------------------------------------------------------------------


25.

Specific Shall Not Limit General ; Construction. No specific provision contained
in this Note shall limit or modify any more general provision contained herein.
This Note shall be deemed to be jointly drafted by the Company and all Holders
and shall not be construed against any person as the drafter hereof.

  26.

Successors and Assigns. This Agreement shall be binding upon successors and
assigns. This Note is not assignable.

IN WITNESS WHEREOF , the Company has caused this Note to be signed by its CEO,
on and as of the Issuance Date.

COMPANY: Liberty Star Uranium & Metals Corp.     Signature: /s/ James A. Briscoe
    By: James A. Briscoe   Title: CEO   Address: 5610 E. Sutler Lane   Tucson,
Arizona, 85712   Email: jbriscoe@libertystaruraniurn.com     Phone: 520-907-9492

HOLDER: JSJ Investments Inc.

Signature: /s/ Sameer Hirji

Sameer Hirji, President
JSJ Investments Inc.
2665 Villa Creek Drive, Suite 214
Dallas TX 75234
888-503-2599


9

--------------------------------------------------------------------------------

Conversion Notice

Reference is made to the Convertible Note issued by Liberty Star Uranium &
Metals Corp. (the "Note"), dated August 26, 2014 in the principal amount of
$150,000 with 12% interest. This note currently holds a principal balance of
$150,000 and accrued interest in the amount of $ __________________. The
features of conversion stipulates a Conversion Price equal to a 45% discount of
the average of the three daily VWAP prices for the previous ten (10) trading
days before the date of conversion, pursuant to the provisions of Section
2(a)(2) in the Note.

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $ of the PRINCIPAL/INTEREST balance of the Note, indicated below into
shares of Common Stock (the "Common Stock"), of the Company, by tendering the
Note specified as of the date specified below. The undersigned represents that
it is an “accredited investor” as that term is defined under United States
securities laws.

Date of Conversion: ________________________________

Please confirm the following information:

Conversion Amount: $ ____________________________

Conversion Price: $__________________ (________ % discount from
$______________________________ )

Number of Common Stock to be issued:
___________________________________________________________

Current Issued/Outstanding: 
__________________________________________________________________

PLEASE ISSUE THE COMMON STOCK INTO WHICH THE NOTE IS BEING CONVERTED IN THE NAME
OF THE HOLDER OF THE NOTE AND TRANSFER THE SHARES ELECTRONICALLY TO: [BROKER
INFORMATION]

HOLDER AUTHORIZATION:
JSJ INVESTMENTS INC.
2665 VILLA CREEK DRIVE, SUITE 214
DALLAS, TX 75234
888-503-2599


Tax ID: 20-2122354

3

--------------------------------------------------------------------------------

Tax ID: 20-2122354

Sameer Hirji, President

Date:

PLEASE BE ADVISED, pursuant to Section 2(e)(2) of the Note, "Upon receipt by the
Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than two(2) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within three (3) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled."

Signature:

James Briscoe
CEO
Liberty Star Uranium & Metals Corp.


Or

Patricia Madaris
Chief Accountant
Liberty Star Uranium & Metals Corp.


Or

Pete O'Heeron
Board Director
Liberty Star Uranium & Metals Corp.


Or

Gary Musil
Board Director
Liberty Star Uranium & Metals Corp.


11

--------------------------------------------------------------------------------